To compel respondent to levy State taxes for the year 1891, apportioned to that county, after the passage of the act creating *1313the county of Dickinson out of territory formerly within Menominee and other counties, but before the act took effect.
Denied October 30, 1891, (opinion filed December 30, 1891), on the ground that relator should have anticipated the organization of Dickinson county and made an apportionment accordingly, and suggesting that such an apportionment be made.
• The case involved the question as to whether the act organizing Dickinson county received the vote of a majority of the members-elect of the senate, and the validity of certain proceedings unseating a senator and seating one who voted in favor of the act in question. Dickinson county was allowed to intervene and file an answer.